DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 21-39 were previously pending and subject to a non-final office action mailed 07/08/2020. Claims 21, 23, 30, 32-33 and 36 were amended; no claim was cancelled or added in a reply filed 01/07/2021. Therefore claims 21-39 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant’s arguments, see remarks p. 9, filed 01/07/2021, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 21, 30, 32-33 and 36 has been withdrawn. 
Applicant's arguments filed 01/07/2021 in regards to the 112f interpretation have been fully considered but they are not persuasive. Applicant argues that claims 21 and 36 no longer invoke 112f because of the amendments. However, the limitation invoking the 112f interpretation “a time interval splitting controller” has not been amended. As such, the 112f interpretation is still pending.
Applicant’s arguments, see remarks p. 11, filed 01/07/2021, with respect to the 112b rejection have been fully considered and are persuasive.  The 112b rejection of claims 21-38 has been withdrawn. 
Applicant argues, as a preliminary matter, the 101 rejection is unclear because Examiner has failed to distinguish which limitations are directed to an abstract idea and which are additional elements (remarks p. 12). Examiner respectfully disagrees. 
In the office action dated 07/08/2020, Examiner stated that “Claim 21/36 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “decomposition, comprising partitioning the specific time interval at least twice, thereby to define at least first and second partitions thereof, each partition comprising a sequence of sub-intervals each having a length which does not exceed the specific time interval’s length; accessing at least one data repository to determine a characterization of each sub-interval comprising a value allocated thereto by at least one facility; computing a first value for said first partition by summing values, accessed from said data repository, allocated respectively to sub-intervals defined by said first partition, computing a second value for said second partition by summing values associated respectively with sub-intervals defined by said second partition, identifying an optimal partition from among said at least first and second partitions; the optimal partition comprising, for at least one incoming request, N > 1 sub-intervals whose combined length equals said specific time interval, and causing the organization which is associated with the time interval splitting to send N requests to the individual facility respectively defining said N sub-intervals as the respective requests' time intervals, wherein at least one value summed in said computing operations, is associated with a sub-interval comprising plural time units rather than with each of the plural time units individually.”
The limitations of generating [sic], as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions (i.e. following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites facility processors, at least one facility processor, computerized organization, data repository and time interval splitting controller. Each of these additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.”
The underlined passage states that the limitations generated above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. The limitations generated above referring to the italics limitations above. Therefore, the office action has distinguished the limitations that are directed towards an abstract idea from the additional elements limitations in bold. 
Applicant argues that the following statement “The limitations of generating [sic], as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity.” is incorrect because claim 21 which the statement refers to is a system claim and the statement states that it is a process. Examiner respectfully notes that the bolded limitation “a process” above is not referring to the statutory class of the claim (i.e. a decomposition, comprising partitioning ….; accessing ….; computing …., accessed from said data repository, allocated respectively to sub-intervals defined by said first partition, computing …., identifying …, etc…). The limitations are describing a process via the underlined limitations. Therefore, the statement is correct as used. 
Applicant argues that even if the claims were directed towards an abstract idea, this alone would not be definitive and would not allow the Examiner to conclude that the claim is not eligible because the BASCOM court found the claim were directed towards an abstract idea but the court found the claims eligible nonetheless (remarks p. 13). Examiner respectfully disagrees. 
Examiner respectfully notes that Applicant’s argument is a conclusory one and does not state how the current claims are analogous to BASCOM in order for Examiner to properly respond. 
Applicant further argues that Examiner’s following statement “the method allows for commercial or legal interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors, business relations) and managing personal behavior or relationship or interactions” is not sufficient to support a section 101 rejection (remarks p. 14). Examiner respectfully disagrees. 
MPEP 2106.07(a)(I) states that “When the examiner has determined the claim recites an abstract idea, the rejection should identify the abstract idea as it is recited (i.e., set forth or described) in the claim, and explain why it falls within one of the groupings of abstract ideas (i.e., mathematical concepts, mental processes, or certain methods of organizing human activity) enumerated in MPEP § 2106.04(a)(2).”
Applying the above MPEP guidance to the current claims Examiner identified the limitations that are directed towards an abstract idea (please see the italics limitations above) and explained that limitations are directed towards the abstract idea of certain methods of organizing human activity because the method/process described by the limitations is a method that allows for commercial interactions between an online travel agency and a traveler. The process describes steps that are taken in order to present the traveler with travel accommodations. The claims also describe a method that allows for the managing of the business relationship between the traveler and travel agency/accommodations through the searching process. Therefore, the claims are directed towards an abstract idea without integrating it into a practical application and not patent eligible. 
Applicant argues that a “data repository” which is a term that appears in claim 21 is not “instructions to apply the exception” because a data repository is not an instruction (remarks p. 14). Examiner respectfully disagrees. 
Examiner respectfully notes that the limitation does not need to be an instruction itself to be considered an instruction to apply the exception, but “instructions to apply the exception” is meant to show that the additional element limitation is recited at such a high level of generality that it amounts to the words “apply it” (please see MPEP 2106.05(f)” As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’"). In other words, the “data 
Applicant argues that the “accessing” and “computing” elements in combination are not mere instructions of applying the abstract idea into a computer environment (remarks p. 15). Examiner respectfully disagrees.
Examiner respectfully notes that the “accessing” and “computing” limitations are not themselves the instructions of applying the abstract idea into a computer environment but rather the additional element that is performing the “accessing” and “computing” is what amounts to mere instructions of applying the abstract idea into a computer environment. The “accessing” and “computing” limitations as shown above are actually part of the abstract idea itself. The data repository, the time interval splitting controller and the processor are the mere instructions of applying the abstract idea into a computer environment. These additional elements, alone or in combinations, do not integrate the abstract idea into a practical application because they are recited at a high level of generality which amounts to “apply it” instructions. As stated in MPEP 2106.05(f), using generic computer components to implement an abstract concept does not integrate the abstract idea into a practical application. As such, the claims are directed towards an abstract idea without integrating into a practical application and therefore patent ineligible. 
Applicant asks Examiner to clarify why “using a user interface to present characterizations of each partition to an end user, and accepting the end-user’s indication of the optimal partition constitutes an abstract idea. 
As stated above, MPEP 2106.05(f) states that using generic computer components to apply an abstract idea does not integrate it into a practical application. Claim 32 uses a generic user interface to apply the abstract concept of presenting information to a user and to accept the end user’s feedback on the information. Accordingly, claim 32 is directed towards an abstract idea and the user interface does not integrate said abstract idea into a practical application due to its generic recitation.  
Applicant’s arguments with respect to 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, Examiner would like to address certain arguments directed towards reasons to combine the prior art. 
Applicant argues that Examiner’s use of KSR-A rationale to combine Lebreton with Nelson is incomplete because Examiner does not provide any grounds or analysis establishing these conclusions (remarks p. 17). Examiner respectfully disagrees. 
Examiner respectfully notes that MPEP 2143(i) states that “It is important for Office personnel to recognize that when they do choose to formulate an obviousness rejection using one of the rationales suggested by the Supreme Court in KSR and discussed herein, they are to adhere to the guidance provided regarding the necessary factual findings. It remains Office policy that appropriate factual findings are required in order to apply the enumerated rationales properly.” MPEP 2143(I)(A) further states that to reject a claim based on rationale A, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must only articulate the following in the rejection statement: (1) a finding that the prior art included each 
Nevertheless, for the sake of compact prosecution, please find the factual finding analysis below:
In regards to: (1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference:
Nelson and Lebreton both disclose each element of the claims as shown below in pages 15-19 of this office action. The only difference between the current claims and the prior art is the lack of actual combination of the elements of Nelson and Lebreton in a single prior art reference. 
In regards to: (2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately:
A person of ordinary skill in the art would have combined Lebreton with Nelson with the known methods of programming language and networked computers. The limitations of Lebreton and Nelson would perform the same function as they do separately, the combination does not alter their function.
In regards to: (3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable:
Since the functionalities of the elements in Lebreton and Nelson do not interfere with each other the results of the combination would be predictable. 
Therefore, the use of the KSR-A rationale to combine Lebreton and Nelson is sound and complete. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 21-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 21/36 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “decomposing, comprising partitioning the specific time interval at least twice, thereby to define at least first and second 
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions (i.e. following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites facility processors, individual facility processor, processor, computerized organizations, data repository and time interval splitting controller (claim 21), non-transitory 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 

Dependent claim 22 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (each facility processor and reservation system are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 

Dependent claim 23 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application or providing significantly more limitations. 


Dependent claim 25 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (e-commerce website is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 

Dependent claim 26 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (OTA is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 

Dependents claim 27-28, 30-33 and 38 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (computerized 

Dependent claim 29 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (each facility processor is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment and a networked plurality of physical facilities is a field of use limitation that is generally linking the abstract idea to a field of use) or providing significantly more limitations. 

Dependent claim 34 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (reservation system and property management system (PMS) are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations.
 
Dependent claim 35 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (reservation system and channel management system (CMS) are recited at a high level of recitation which amounts to 

Dependent claim 37 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 36 without successfully integrating the exception into a practical application (computerized organization and GDS are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 

Claim 39 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving, from a requester, a query seeking to reserve at least a portion of a specific facility, for a time interval which may be identified by a date and a number of time units; and responsively, in at least one of the following states: said specific facility has no vacant portions during said time interval; and/or said query does not request characterization of said time interval as a whole, decomposing said request, comprising for at least once partitioning said time interval thereby to define at least one sequence of sub-intervals, and providing characterizations of each of said sub-intervals to said requester.”
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; advertising, 
This judicial exception is not integrated into a practical application. In particular, the claim recites a specific facility processor and a processor. Each of these additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-28, 30-34 and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2014/0337068) in view of Lebreton (US 2010/0293011) in further view of Robertson (US 2007/0067193) and Lataille (US 2014/0089248).
As per claim 21/36, Nelson discloses a system for optimizing utilization of a population of underutilized physical facilities managed by an OTA aggregator connected to multiples OTAs and specific lodging servers and a computer program product, comprising a non-transitory tangible computer readable medium having computer readable program code embodied therein, said computer readable program code adapted to be execute to implement a method for optimizing utilization of a population of underutilized physical facilities, the system comprising:

 decomposing, comprising using a processor for partitioning the specific time interval at least twice, thereby to define at least first and second partitions thereof, each partition comprising a sequence of sub-intervals each having a

Appl. No.: Not Yet AssignedPage 3 of 11 length which does not exceed the specific time interval's length; length which does not exceed the specific time interval’s length (paragraph 76-79, the system partitions the time interval to find the prices for every night of the time interval and also for multi-night stays (i.e. two night stay))
accessing at least one data repository to determine a characterization of each sub-interval comprising a value allocated thereto by at least one facility processor (paragraph 76-79, the OTA aggregator is connected directly to hotel repositories to obtain the rates for the partitions); 
identifying an optimal partition from among said at least first and second partitions; the optimal partition comprising, for at least one incoming request, N > 1 sub-intervals whose combined length equals said specific time interval (paragraph 76-79, 85-87 and 109, the optimal combination that meets the lowest possible combination of rate is identified), and
 causing the computerized organization which is associated with the time interval splitting controller to send N requests to the individual facility processor respectively defining 
However, Nelson highly suggest but Lebreton explicitly discloses a reservation system with incoming requests from a distribution system to specific hotel reservation systems, each request defining a time interval, each time interval comprising a number of time units and being associated with a value allocated by the individual facility processor (fig. 1, 3, paragraph 19, the requests are sent to the specific hotel reservations system to inquire about the sub periods of stay) , the system comprising:
computing a first value for said first partition by summing values, accessed from said at least one data repository, allocated respectively to sub-intervals defined by said first partition (fig. 3, 5, paragraph 27 and 33, the system provides a first option comprising subintervals stay in different hotels. The total price sums the values associated with the sub intervals);
 computing a second value for said second partition by summing values associated respectively with sub-intervals defined by said second partition (fig. 3, 5, paragraph 27 and 33, the system provides a second option comprising subintervals stay in different hotels. The total price sums the values associated with the sub intervals); wherein at least one value summed in said computing operations, is associated with a sub-interval comprising plural time units rather than with each of the plural time units individually (fig. 3, 5 and paragraph 27, 33, the total price contains summed values of sub-intervals from the same property lasting more than one night).

However, Nelson in view of Lebreton does not disclose but Robertson discloses a system for optimizing utilization of a population of underutilized physical facilities managed by a corresponding population of facility processors, where utilization is allocated by each individual facility processor responsive to a stream of incoming requests to the individual facility processor from any of a plurality of computerized organizations (fig. 1-2, paragraph 44-46, 49-51 , the travel agencies are connected to the hotels servers via either the central reservation office or a webservice, wherein the allocation of the rooms are still allocated via the individual hotels).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Robertson in the teaching of Nelson in order to provide the confirmation required to give peace-of-mind that the reservation has been delivered to the hotel (Robertson, paragraph 51).
However, Nelson in view of Lebreton and Robertson do not disclose a time interval splitting controller operative to communicate with less than all of the plurality of computerized organizations. But, Lataille discloses a time interval splitting controller operative to communicate with less than all of the plurality of computerized organizations (see at least paragraph 64-71, the reservation system can dynamically choose one from at least two data source and retrieve the corresponding data from the chosen data source by applying a data source adaptation method to compute a decision process).  
One of ordinary skill in the art would have recognized that applying the known technique of Lataille to Nelson in view of Lebreton and Robertson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lataille to the teaching of Nelson in view of Lebreton and Robertson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the dynamic selection between at least two data sources and retrieve the corresponding data from the chosen data source by applying a data source adaptation method. Further, applying the data source adaptation method to Nelson in view of Lebreton and Robertson with retrieving the corresponding data from the chosen data source, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the system to efficiently reduce the polling error rate of the inventory source. 

As per claim 22, Nelson in view of Lebreton does not disclose but Robertson explicitly discloses wherein each facility processor comprises a reservation system used by at least one of: a hotel; a Vacation Rental facility; an AirBnb, and a HomeAway (paragraph 27, 44, 47, the reservation system of the hotels allows the hotels to process 
As per claim 23, Nelson discloses wherein each time unit from among the plural time units comprises a day (paragraph 17, 76-78).

As per claim 24, Nelson in view of Lebreton does not disclose but Robertson discloses wherein the computerized organization itself comprises a "middleman" which operates responsive to a stream of incoming requests to utilize physical facilities, originating from any of a plurality of computerized organizations (fig. 2, paragraph 44, 50, the DAEX works as a “middleman” between the hotels and the travel agencies)(please see claim 21 rejection for combination rationale).

As per claim 25, Nelson in view of Lebreton does not disclose but Robertson discloses wherein at least one computerized organization comprises an e-commerce website (paragraph 45) (please see claim 21 rejection for combination rationale).

As per claim 26, Nelson in view of Lebreton does not disclose but Robertson discloses wherein said at least one computerized organization comprises an OTA (paragraph 45) (please see claim 21 rejection for combination rationale).

As per claim 27, Nelson in view of Lebreton does not disclose but Robertson discloses wherein the computerized organization comprises a wholesaler (paragraph 12, 23 and 27) (please see claim 21 rejection for combination rationale).

As per claim 28, Nelson in view of Lebreton does not disclose but Robertson discloses wherein the computerized organization comprises a merchant (paragraph 12, 23 and 27) (please see claim 21 rejection for combination rationale).

As per claim 30, Nelson discloses wherein said at least one portion of a physical facility comprises at least one of: a suite; an apartment and a room (paragraph 79, a room).

As per claim 31, Nelson highly suggests but Lebreton explicitly discloses wherein said identifying comprises comparing at least said first and second values to identify as the optimal partition, a partition from among said partitions having a most desirable value using a predetermined ranking of desirability (paragraph 32-33, fig. 5) (please see claim 21 rejection for combination rationale).

As per claim 32, Nelson highly suggests but Lebreton explicitly discloses wherein said identifying an optimal partition comprises using a user-interface to present characterizations of each partition of said at least first and second partitions to an end-

As per claim 33, Nelson discloses wherein said at least one physical facility comprises at least one hotel (paragraph 62, fig. 8).
As per claim 34, Nelson in view of Lebreton does not disclose but Robertson explicitly discloses wherein said reservation system comprises a Property Management System (PMS). (paragraph 47, 49-50)(please see claim 21 rejection for combination rationale).

As per claim 37, Nelson in view of Lebreton does not disclose but Robertson explicitly discloses wherein the computerized organization comprises a GDS (paragraph 27)(please see claim 21 rejection for combination rationale).

As per claim 38, Nelson discloses wherein said accessing comprises, at least once, determining characterizations of a time interval and of a partitioned time interval, both from a single facility (paragraph 74-78, the system determines the rates for the whole time interval and a part of the time interval from the same hotel).

As per claim 39, Nelson discloses a utilization optimization method comprising:

responsively, in at least one of the following states: said specific facility has no vacant portions during said time interval; and/or 
said query does not request characterization of said time interval as a whole (paragraph 17, 34, 76-78 and 99, the request does not characterize the time interval),  MAIL STOP PCT  Attorney Docket No.: 067913.000585 
decomposing said request, comprising using a processor for at least once partitioning said time interval thereby to define at least one sequence of sub-intervals (paragraph 17, 34, 76-78 and 99).
However, Nelson does not disclose but Lebreton discloses providing characterizations of each of said sub-intervals to said requester (fig. 5, paragraph 27 and 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Lebreton in the teaching of Nelson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Nelson in view of Lebreton does not disclose but Robertson discloses at least a portion of a specific facility managed by a specific facility processor (fig. 1-2, paragraph 44-46, 49-51, the travel agencies are connected to the hotels servers via either the central reservation 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Robertson in the teaching of Nelson in order to provide the confirmation required to give peace-of-mind that the reservation has been delivered to the hotel (Robertson, paragraph 51).

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2014/0337068) in view of Lebreton (US 2010/0293011) and Robertson (US 2007/0067193), as disclosed in the rejection of claim 21, in further view of Nishida (US 2011/0099038).
As per claim 29, Nelson in view of Lebreton and Robertson high suggest but Nishida explicitly discloses wherein each facility processor manages a chain, comprising a networked plurality of physical facilities (paragraph 67-69).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Nishida in the teaching of Nelson in view of Lebreton and Robertson in order to provide a reservation system for managing remaining vacant rooms in all reservation sites properly while maintaining a chance of request for reservation for accommodations even when users gather to a specific reservation site (Nishida, paragraph 8).

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2014/0337068) in view of Lebreton (US 2010/0293011) and Robertson (US 2007/0067193), as disclosed in the rejection of claim 22, in further view of Barrera (US 2004/0267567).
As per claim 35, Nelson in view of Lebreton and Robertson highly suggest but Barrera explicitly discloses wherein said reservation system comprises a Channel Management system (CMS)(paragraph 57-58).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Barrera in the teaching of Nelson in view of Lebreton and Robertson in order to provides exclusive bookings for employees of a company (Barrera, paragraph 58).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMAR . ZEROUAL
Examiner
Art Unit 3628